Exhibit 10.1

Execution Version

ELEVENTH SUPPLEMENTAL INDENTURE

ELEVENTH SUPPLEMENTAL INDENTURE, dated as of April 30, 2015 (this “Supplemental
Indenture”), by and among Regency Energy Partners LP, a Delaware limited
partnership (“Regency Energy Partners”), Regency Energy Finance Corp., a
Delaware corporation (“Finance Corp.” and, together with Regency Energy
Partners, the “Issuers”), Energy Transfer Partners, L.P., a Delaware limited
partnership (the “Parent Guarantor”), the subsidiary guarantors party hereto
(the “Existing Guarantors”) and U.S. Bank National Association, as trustee under
the Indenture referred to below (in such capacity, the “Trustee”). All
capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the applicable Indenture (as
defined below).

W I T N E S S E T H

WHEREAS, the Issuers, the Existing Guarantors and the Trustee have heretofore
executed and delivered an indenture, dated as of October 27, 2010 (the “Base
Indenture”);

WHEREAS, the following series of Debt Securities have been issued pursuant to
the Base Indenture and are outstanding as of the date of this Supplemental
Indenture: the 6 1⁄2% Senior Notes due 2021 (the “2021 Notes”) issued under the
Base Indenture, as supplemented by the Third Supplemental Indenture thereto
dated as of May 26, 2011 (the Base Indenture, as so supplemented by the Third
Supplemental Indenture and as further amended, supplemented or otherwise
modified to date solely with respect to the 2021 Notes, the “2021 Notes
Indenture”), and the 5 1⁄2% Senior Notes due 2023 (the “2023 Notes” and,
together with the 2021 Notes, the “Outstanding Notes”) issued under the Base
Indenture, as supplemented by the Fifth Supplemental Indenture thereto dated as
of October 2, 2012 (the Base Indenture, as so supplemented by the Fifth
Supplemental Indenture and as further amended, supplemented or otherwise
modified to date solely with respect to the 2023 Notes, the “2023 Notes
Indenture”) (each of the 2021 Notes Indenture and the 2023 Notes Indenture is
sometimes referred to herein as an “Indenture”);

WHEREAS, Regency Energy Partners has entered into that certain Agreement and
Plan of Merger, dated as of January 25, 2015, as amended by Amendment No. 1
thereto, dated as of February 18, 2015 (the “Merger Agreement”), by and among
Regency Energy Partners, Regency GP LP, a Delaware limited partnership, the
Parent Guarantor, Energy Transfer Partners GP, L.P., a Delaware limited
partnership, Rendezvous I LLC, a Delaware limited liability company and wholly
owned subsidiary of the Parent Guarantor (“Rendezvous I”), Rendezvous II LLC, a
Delaware limited liability company and wholly owned subsidiary of the Parent
Guarantor, ETE GP Acquirer LLC, a Delaware limited liability company, and,
solely for purposes of certain provisions therein, Energy Transfer Equity, L.P.,
pursuant to which, among other things, Rendezvous I will be merged with and into
Regency Energy Partners, with Regency Energy Partners continuing as the
surviving entity and a wholly owned subsidiary of the Parent Guarantor (the time
at which such merger becomes effective in accordance with the Merger Agreement,
the “Merger Effective Time”);

WHEREAS, Section 9.01(4) of each Indenture provides, among other things, that,
without the consent of any Holder of the applicable series of the Outstanding
Notes, the Issuers,



--------------------------------------------------------------------------------

the Existing Guarantors and the Trustee may amend or supplement such Indenture,
the applicable series of the Outstanding Notes or the applicable Note Guarantees
to make any change that would provide any additional rights or benefits to the
Holders of the applicable series of the Outstanding Notes or that does not
adversely affect the legal rights thereunder of any such Holder;

WHEREAS, as of the Merger Effective Time, the Parent Guarantor desires to fully
and unconditionally guarantee all payment obligations of the Issuers with
respect to each series of the Outstanding Notes on the terms set forth herein;
and

WHEREAS, the Issuers have requested that the Trustee execute and deliver this
Supplemental Indenture pursuant to Section 9.01(4) of each Indenture, and all
conditions precedent and requirements necessary to make this Supplemental
Indenture a valid and legally binding instrument in accordance with its terms
have been complied with, performed and fulfilled, and the execution and delivery
hereof have been in all respects duly authorized.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Issuers, the Existing Guarantors, the Parent Guarantor and the Trustee agree as
follows:

ARTICLE 1.

REPRESENTATIONS AND WARRANTIES OF THE PARENT GUARANTOR

The Parent Guarantor represents and warrants to the Trustee as follows:

Section 1.01. Good Standing. It is a limited partnership duly formed, validly
existing and, to the extent applicable, in good standing under the laws of its
state of formation as set forth in the preamble hereto.

Section 1.02. Authorization. The execution, delivery and performance by it of
this Supplemental Indenture have been authorized and approved by all necessary
limited partnership action on its part.

ARTICLE 2.

AMENDMENT OF EACH INDENTURE

The parties hereto agree that each of the 2021 Notes Indenture and the 2023
Notes Indenture is hereby amended by inserting the following as Article XII of
each such Indenture:

“ARTICLE XII

Parent Guarantee

Section 12.01. The Parent Guarantee. Subject to the provisions of this Article
XII, the Parent Guarantor hereby fully and unconditionally guarantees the full
and punctual payment (whether at maturity, upon acceleration, upon redemption or
otherwise) of the principal of (and premium, if any) and interest on, and all
other amounts payable under the Notes, and the full and punctual payment

 

2



--------------------------------------------------------------------------------

of all other amounts payable by the Issuers to the Holders of the Notes under
this Indenture (the “Parent Guarantee”). Upon the failure by the Issuers to
fully and punctually pay any such amount, the Parent Guarantor shall forthwith
on demand pay the amount not so paid at the place and in the manner specified in
this Indenture. For purposes of this Article XII, “Parent Guarantor” means
Energy Transfer Partners, L.P., but only for so long as Energy Transfer
Partners, L.P. remains obligated under the Parent Guarantee pursuant to the
terms of this Indenture.

Section 12.02. Parent Guarantee Unconditional. The Parent Guarantee shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Issuers under the Notes or this Indenture, by operation
of law or otherwise;

(b) any modification or amendment of, or supplement to, the Notes or this
Indenture (other than a modification, amendment or supplement effected in
accordance with the terms of this Indenture that expressly releases, discharges
or otherwise affects the Parent Guarantee);

(c) any change in the corporate existence, structure or ownership of the
Issuers, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Issuers or their respective assets or any resulting
release or discharge of any obligation of the Issuers contained in the Notes or
this Indenture;

(d) the existence of any claim, set-off or other right that the Parent Guarantor
may have at any time against the Issuers, the Trustee or any other Person,
whether in connection with this Indenture or an unrelated transaction, provided
that nothing herein prevents the assertion of any such claim by separate suit or
compulsory counterclaim;

(e) any invalidity, irregularity or unenforceability relating to, or against the
Issuers for any reason of, the Notes or this Indenture, or any provision of
applicable law or regulation purporting to prohibit the payment by the Issuers
of the principal of or interest on the Notes or any other amount payable by the
Issuers under this Indenture; or

(f) any other act or omission to act or delay of any kind by the Issuers, the
Trustee or any other Person or any other circumstance whatsoever which might,
but for the provisions of this Section 12.02, constitute a legal or equitable
discharge of or defense to the Parent Guarantor’s obligations hereunder (other
than an act contemplated by the parenthetical in Section 12.02(b) above).

Section 12.03. Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. Subject to Section 12.08, the Parent Guarantee shall

 

3



--------------------------------------------------------------------------------

remain in full force and effect until the principal of (and premium, if any) and
interest on, and all other amounts payable under, the Notes, and all other
amounts payable by the Issuers to the Holders of the Notes under this Indenture
have been paid in full. If at any time any payment of the principal of (or
premium, if any) or interest on, or any other amounts payable under, the Notes
or any other amount payable by the Issuers to the Holders of any Notes under
this Indenture is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Issuers or otherwise, the Parent
Guarantee with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.

Section 12.04. Waiver by the Parent Guarantor. The Parent Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against the Issuers or any other Person.

Section 12.05. Subrogation. The Parent Guarantor agrees that, until the
indefeasible payment and satisfaction in full in cash of all applicable
obligations under the Notes, the Parent Guarantee and this Indenture with
respect to the Notes, the Parent Guarantor shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of the Parent Guarantee, whether by subrogation or otherwise,
against the Issuers.

Section 12.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Issuers to the Holders of any Notes under this
Indenture or the Notes is stayed upon the insolvency, bankruptcy or
reorganization of the Issuers, all such amounts otherwise subject to
acceleration under the terms of this Indenture are nonetheless payable by the
Parent Guarantor hereunder forthwith on demand by the Trustee or the Holders of
the Notes.

Section 12.07. Notation of Parent Guarantee Not Required. The Parent Guarantor
acknowledges that the Parent Guarantee shall remain in full force and effect
notwithstanding the absence on any Note of a notation relating to the Parent
Guarantee.

Section 12.08. Release of Parent Guarantor. The Parent Guarantor’s obligations
under the Parent Guarantee with respect to the Notes shall terminate (a) upon
satisfaction and discharge of this Indenture pursuant to Article XI of this
Indenture, (b) Legal Defeasance or Covenant Defeasance pursuant to Article XI of
this Indenture or (c) on the date on which the Parent Guarantor, by entering
into a supplemental indenture in accordance with Article IX of the applicable
Indenture, becomes a co-obligor of the obligations of the Issuers with respect
to the Notes. Upon delivery by the Issuers to the Trustee of an Officers’
Certificate and an Opinion of Counsel to the foregoing effect, the Trustee shall
execute any documents reasonably required in order to evidence the release of
the Parent Guarantor from its obligations under the Parent Guarantee with
respect to all Notes issued hereunder.

Section 12.09. Benefits Acknowledged. The Parent Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by this Indenture and that the guarantee and waivers made by the
Parent Guarantor pursuant to the Parent Guarantee are knowingly made in
contemplation of such benefits.

 

4



--------------------------------------------------------------------------------

ARTICLE 3.

MISCELLANEOUS

Section 3.01. General References. Unless otherwise specified or unless the
context otherwise requires, (i) all references in this Supplemental Indenture to
Articles and Sections refer to the corresponding Articles and Sections of this
Supplemental Indenture and (ii) the terms “herein,” “hereof,” “hereunder” and
any other word of similar import refers to this Supplemental Indenture.

Section 3.02. Effectiveness of Supplemental Indenture. Notwithstanding anything
to the contrary elsewhere herein, Article 2 of this Supplemental Indenture shall
become effective only as of the Merger Effective Time. Promptly after the Merger
Effective Time, the Issuers shall provide notice thereof to the Trustee. If the
Issuers notify the Trustee in writing that the Merger Effective Time will not
occur, then Article 2 of this Supplemental Indenture shall not become effective.
Upon the effectiveness of Article 2 of this Supplemental Indenture, each of the
2021 Notes Indenture and the 2023 Notes Indenture shall be and be deemed to be
modified and amended in accordance herewith and the respective rights,
limitations of rights, obligations, duties and immunities under each such
Indenture of the Trustee, the Issuers and the Holders affected thereby shall
hereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments, and all the terms and conditions
of this Supplemental Indenture shall be and be deemed to be part of the terms
and conditions of each of the 2021 Notes Indenture and the 2023 Notes Indenture
for any and all purposes.

Section 3.03. Relationship to Each Indenture. This Supplemental Indenture is a
“supplemental indenture” as such term is used in Article IX of each the 2021
Notes Indenture and the 2023 Notes Indenture. Except as amended and supplemented
hereby, all provisions in each of the 2021 Notes Indenture and the 2023 Notes
Indenture shall remain in full force and effect and are in all respects ratified
and confirmed. Notwithstanding anything to the contrary herein, the provisions
of this Supplemental Indenture are intended to (x) provide additional rights or
benefits to Holders of the applicable series of Outstanding Notes or (y) not
adversely affect the legal rights of any Holder of the applicable series of
Outstanding Notes, and this Supplemental Indenture shall be construed and
enforced to give effect to the foregoing.

Section 3.04. Supplemental Indenture Controls. If there is any conflict or
inconsistency between the 2021 Notes Indenture or the 2023 Notes Indenture, on
the one hand, and this Supplemental Indenture, on the other hand, the provisions
of this Supplemental Indenture shall control with respect to, as applicable, the
2021 Notes Indenture or the 2023 Notes Indenture.

Section 3.05. No Recourse Against Others. No past, present or future director,
officer, partner, member, employee, incorporator, manager or unit holder or
other owner of Equity Interests of the Parent Guarantor, as such, shall have any
liability for any obligations of the

 

5



--------------------------------------------------------------------------------

Issuers, any Existing Guarantor or the Parent Guarantor under any series of
Outstanding Notes, any Note Guarantees, the 2021 Notes Indenture and the 2023
Notes Indenture, as the case may be, or this Supplemental Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of any series of Outstanding Notes waives and releases all
such liability. The waiver and release are part of the consideration for the
Parent Guarantee. Such waiver may not be effective to waive liabilities under
the federal securities laws and it is the view of the SEC that such a waiver is
against public policy.

Section 3.06. Notices and Demands. Any notice, demand, direction, request or
other document that is required or permitted by any provision of this
Supplemental Indenture or the applicable Indenture to be given or made by the
Trustee or by the Holders of any series of Outstanding Notes to or upon the
Parent Guarantor shall be given or made by postage-prepaid, first-class mail
addressed (until another address of the Parent Guarantor is filed by the Parent
Guarantor with the Trustee), to Energy Transfer Partners, L.P., 3738 Oak Lawn
Avenue, Dallas, Texas 75219, Attention: General Counsel.

Section 3.07. Successors and Assigns. All covenants and agreements in this
Supplemental Indenture made by the Issuers, the Existing Guarantors, the Parent
Guarantor or the Trustee shall bind their respective successors and assigns,
whether so expressed or not.

Section 3.08. Severability. If any provision of this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby, and no Holder of any series of Outstanding Notes
shall have any claim therefor against any party hereto.

Section 3.09. Governing Law. THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.

Section 3.10. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

Section 3.11. Effect of Headings. The Article and Section headings herein are
for convenience only and shall not affect the construction hereof.

Section 3.12. Obligations Under Indenture. For the avoidance of doubt, the
Parent Guarantor shall not be bound by any obligations or covenants under the
Indenture except as set forth in this Supplemental Indenture or as otherwise
required by the TIA.

Section 3.13. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Issuers, the Existing Guarantors and the Parent
Guarantor.

Signature pages follow.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the day and year first written above.

 

ISSUERS: REGENCY ENERGY PARTNERS LP By: Regency GP LP, its general partner By:
Regency GP LLC, its general partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Chief Financial Officer REGENCY ENERGY FINANCE CORP.
By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President PARENT GUARANTOR: ENERGY TRANSFER
PARTNERS, L.P. By: Energy Transfer Partners GP, L.P., its general partner By:
Energy Transfer Partners, L.L.C., its general partner By:

/s/ Thomas P. Mason

Name: Thomas P. Mason Title: Senior Vice President, General Counsel and
Secretary

 

Eleventh Supplemental Indenture to

U.S. Bank Indenture



--------------------------------------------------------------------------------

EXISTING GUARANTORS: REGENCY OLP GP LLC By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President REGENCY GAS SERVICES LP By: Regency
OLP GP LLC, its general partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President CDM HOLDINGS LLC By: CDM Resource
Management LLC, its sole member

CDM RESOURCE MANAGEMENT LLC

CMA PIPELINE PARTNERSHIP, LLC

CONNECT GAS PIPELINE LLC

FRONTSTREET HUGOTON LLC

GALVESTON BAY GATHERING, LLC

GULF STATES TRANSMISSION LLC

HESCO GATHERING COMPANY, LLC

HESCO PIPELINE COMPANY, LLC

MIDSTREAM GAS SERVICES LLC

PENN VIRGINIA OPERATING CO., LLC

PVR MIDSTREAM JV HOLDINGS LLC

REGENCY CRUDE MARKETING LLC

REGENCY DESOTO PIPELINE LLC

REGENCY DESOTO-HESCO SERVICES LLC

REGENCY ERCP LLC

REGENCY FIELD SERVICES LLC

REGENCY GAS UTILITY LLC

REGENCY GOM LLC

REGENCY HAYNESVILLE INTRASTATE GAS LLC

REGENCY HYDROCARBONS LLC

REGENCY LAVERNE LLC

REGENCY LIQUIDS PIPELINE LLC

REGENCY MARCELLUS GAS GATHERING LLC

 

Eleventh Supplemental Indenture to

U.S. Bank Indenture



--------------------------------------------------------------------------------

REGENCY MI VIDA LLC REGENCY MIDCONTINENT EXPRESS LLC REGENCY MIDSTREAM LLC
REGENCY NEPA GAS GATHERING LLC REGENCY PIPELINE LLC REGENCY QUITMAN GATHERING
LLC REGENCY RANCH JV LLC REGENCY TEXAS PIPELINE LLC REGENCY UTICA HOLDCO LLC
REGENCY UTICA GAS GATHERING LLC REGENCY VAUGHN GATHERING LLC RGP MARKETING LLC
RGU WEST LLC RHEP CRUDE LLC SUPERIOR GAS COMPRESSION, LLC WGP-KHC, LLC By:
FrontStreet Hugoton LLC, its sole member By: Regency Gas Services LP, its sole
member By: Regency OLP GP LLC, its general partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President RGP WESTEX GATHERING INC. WEST TEXAS
GATHERING COMPANY By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President

 

Eleventh Supplemental Indenture to

U.S. Bank Indenture



--------------------------------------------------------------------------------

DULCET ACQUISITION LLC FIELDCREST RESOURCES LLC K RAIL LLC KANAWHA RAIL LLC LJL,
LLC LOADOUT LLC SUNCREST RESOURCES LLC TONEY FORK LLC By: Penn Virginia
Operating Co., LLC, its sole member By: Regency Gas Services LP, its sole member
By: Regency OLP GP LLC, its general partner By:

/s/ Thomas E. Long

Name: Thomas E. Long Title: Vice President

 

Eleventh Supplemental Indenture to

U.S. Bank Indenture



--------------------------------------------------------------------------------

TRUSTEE: U.S. BANK NATIONAL ASSOCIATION, as Trustee By:

/s/ Steven Finklea

Name: Steven Finklea Title: Vice President

 

Eleventh Supplemental Indenture to

U.S. Bank Indenture